(Por la Corte, a propuesta
del Juez Asociado Sr. Todd, Jr.)
POR cuanto, Marcelino Rodríguez Ríos fué acusado y convicto en la Corte de Distrito de Areeibo de una infracción al artículo 7 de la Ley núm. 14 de 1936 y sentenciado a cumplir seis meses de cárcel;
PoR cuanto, en este recurso aun cuando el único error que im-puta a la corte inferior es el de que la sentencia es contraria a la prueba presentada, el Fiscal de esta Corte nos llama la atención hacia ■el hecho de que la acusación es fatalmente defectuosa e insuficiente para constituir delito público, ya que se limita a alegar que el acu: sado no declaró por escrito la xoosesión que tenía de un revólver al Jefe de la Policía de Utuado, sin expresarse en la acusación que el .acusado residiera en dicho pueblo;
Por cuanto, en efecto hemos comprobado que la acusación no ■contiene alegación alguna en cuanto a si el acusado residía o no en ■el pueblo de Utuado;
Por cuanto, en el caso de Pueblo v. Díaz, 55 D.P.R. 629 resolvimos que la residencia del acusado es un elemento esencial del delito, ■que debe alegarse, y que cuando esto no se hace la acusación no im-puta un delito público,
Por tanto, se declara con lugar el recurso, se revoca la sentencia ■apelada y se absuelve al acusado.
El Juez Asociado Sr. De Jesús no intervino.